IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs June 7, 2016

       STATE OF TENNESSEE v. WILLIAM HENRY ALBRIGHT, JR.

                  Appeal from the Criminal Court for Shelby County
                       No. 1305836         Chris Craft, Judge



                 No. W2015-02159-CCA-R3-CD - Filed July 19, 2016


The Defendant, William Henry Albright, Jr., pleaded guilty to aggravated burglary and theft
over $1,000, and the trial court imposed an agreed-upon sentence of ten years for the
aggravated burglary conviction and eight years for the theft conviction, concurrent, to be
served on supervised probation. In 2015, the trial court issued a probation violation warrant
and, after a hearing, the trial court revoked the Defendant‟s probation and ordered that the
Defendant serve his sentence in confinement. On appeal, the Defendant contends that the
trial court abused its discretion by ordering him to serve his sentence in incarceration. After
review, we affirm the trial court‟s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ALAN E. GLENN
and J. ROSS DYER, JJ., joined.

Stephen Bush, District Public Defender; Michelle Lynn and Phillip Harvey, Assistant District
Public Defenders, for the appellant, William Henry Albright, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Alexia Crump, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                          I. Facts
       This case arises from the Defendant‟s violations of his probation sentences. In 2014,
the Defendant pleaded guilty to aggravated burglary and theft of property valued over
$1,000. The trial court sentenced him as a Range III offender. The trial court entered the
sentence agreed to by the parties: a sentence of ten years at 45% for the aggravated burglary
conviction and a concurrent sentence of eight years at 45% for the theft conviction. The trial
court ordered both sentences to be served on supervised probation.

       On August 27, 2015, the trial court issued a probation violation warrant because the
Defendant had tested positive for cocaine and marijuana and had been arrested. A hearing
was held on October 2, 2015, and the parties presented the following evidence: Todd Cash, a
Tennessee Department of Correction and Parole probation officer, testified that he supervised
the Defendant‟s probation sentences beginning in May 2015. He stated that the Defendant
had previously been on probation and that the Defendant had successfully completed the
“Jericho Project” in January 2015 after which time the Defendant‟s case was transferred to
Mr. Cash. Mr. Cash testified that the Defendant had violated Rule 7 of the rules of
probation, which prohibited him from consuming drugs and alcohol. Mr. Cash stated that the
Defendant had also violated Rule 13 of the rules of probation which imposed a specialized
condition of probation for registered sex offenders that they not consume drugs or alcohol.
Mr. Cash testified that he took a urine sample from the Defendant on July 28, 2015, and the
sample showed positive for cocaine and marijuana. Mr. Cash then sent the urine sample to
the lab to be further tested, and the results of the lab test were positive for cocaine and
marijuana.

       On cross-examination, Mr. Cash agreed that the Defendant had complied with
registration on the sex offender registry requirement, but he stated that it was a requirement
under the Sex Offender Registry Act not to consume drugs or alcohol.

        At this point the trial court stated that it would allow the State to introduce an affidavit
certifying the lab test results, but it would not revoke the Defendant‟s probation based solely
on Mr. Cash‟s testimony. The matter was taken under advisement pending the State‟s
procurement of this evidence. Proceedings were reconvened on October 16, 2015, wherein
the State introduced as an exhibit an affidavit from the director of Analytical Toxicology
attached to the lab report confirming that the Defendant‟s urine sample had tested positive for
cocaine and marijuana.

        The Defendant testified that, while on probation, he started “feeling better” and ceased
taking his medication and that, by not taking his medication, it was “easier” for him to
indulge in drugs and alcohol when they were offered to him. The Defendant acknowledged
that he should not have stopped taking his medication because that‟s when he would commit
crimes. The Defendant agreed that the trial court had ordered him to stay on his medication.

       After hearing the evidence, the trial court made the following findings:
              Well, we did everything we could for [the Defendant], and he knew, he
       absolutely knew he had to stay on his medication. And the problem with [the
       Defendant] and other people in that project, is they don‟t take their medicine.
       Instead they self-medicate with illegal drugs. In this case he was using cocaine
       and marijuana and not using his drugs that he needed to be on for his mental
       condition. There‟s absolutely no way I can be sure that this won‟t happen
       again. So I‟m going to have to violate [the Defendant‟s] probation.

The trial court then revoked the Defendant‟s probation and ordered that the sentences be
served in incarceration. It is from this judgment that the Defendant now appeals.

                                        II. Analysis

        The Defendant contends that the trial court abused its discretion when it revoked his
probation sentences. Specifically, he contends that the trial court failed to recognize its
authority to order a shorter period of incarceration or to place him back on probation. The
Defendant further argues that the trial court failed to consider the purposes and fundamental
policies of the Sentencing Reform Act and that the trial court applied “improper logic and
reasoning” regarding the factual circumstances of the Defendant‟s case. The State responds
that the trial court properly revoked the Defendant‟s probation. We agree with the State.

        A trial court‟s authority to revoke a suspended sentence is derived from Tennessee
Code Annotated section 40-35-310 (2014), which provides that the trial court possesses the
power “at any time within the maximum time which was directed and ordered by the court
for such suspension, . . . to revoke . . . such suspension” and cause the original judgment to
be put into effect. A trial court may revoke probation upon its finding by a preponderance of
the evidence that a violation of the conditions of probation has occurred. T.C.A. § 40-35-
311(e) (2014). “In probation revocation hearings, the credibility of witnesses is to be
determined by the trial judge.” State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App.
1991). If a trial court revokes a defendant‟s probation, options include ordering confinement,
ordering the sentence into execution as originally entered, returning the defendant to
probation on modified conditions as appropriate, or extending the defendant‟s period of
probation by up to two years. T.C.A. §§ 40-35-308(a), (c), -310 (2014); see State v. Hunter,
1 S.W.3d 643, 648 (Tenn. 1999).

       The judgment of the trial court in a revocation proceeding will not be disturbed on
appeal unless there has been an abuse of discretion. See State v. Shaffer, 45 S.W.3d 553, 554
(Tenn. 2001); State v. Smith, 909 S.W.2d 471, 473 (Tenn. Crim. App. 1995). In order for this
Court to find an abuse of discretion, “there must be no substantial evidence to support the
                                              3
conclusion of the trial court that a violation of the conditions of probation has occurred.”
Shaffer, 45 S.W.3d at 554. Further, a finding of abuse of discretion “„reflects that the trial
court‟s logic and reasoning was improper when viewed in light of the factual circumstances
and relevant legal principles involved in a particular case.‟” Shaffer, 45 S.W.3d at 555
(quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

       In the present case, the trial court concluded that the Defendant had violated the
condition of probation that states, “I will not use intoxicants . . . of any kind to excess, or use
or have in my possession narcotic drugs or marijuana.” We conclude that the record
supports, by a preponderance of the evidence, the trial court‟s determination that the
Defendant had violated a condition of his probation sentences. Mr. Cash, the Defendant‟s
probation officer, testified that a urine sample taken from the Defendant tested positive for
cocaine and marijuana. A certified toxicology report confirmed those test results.

        The Defendant specifically asserts that the trial court failed to consider the principles
of sentencing reform, namely that it could impose a shorter sentence or reinstate the
Defendant‟s probation rather than order him to serve his sentence in incarceration. The trial
court stated that, in granting supervised probation when the Defendant initially pleaded
guilty, it had given the Defendant the opportunity to prove that he could comply with the
rules of probation. The trial stated that it could not trust that the Defendant would not violate
his probation again if given another opportunity and for those reasons, the Defendant would
serve his sentence in incarceration. This is evidence of the trial court‟s consideration of the
option of alternative sentencing, which it found was not appropriate in this case. Considering
the substantial evidence presented in support of the trial court‟s determination, we conclude
that the trial court did not abuse its discretion when it declined to order a shorter period of
incarceration or reinstate the Defendant‟s probation. The Defendant is not entitled to relief.

                                        III. Conclusion

       Based on the foregoing reasoning and authorities, we affirm the trial court‟s judgment.


                                                     _________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                                4